Citation Nr: 0606763	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for fascial hernia of 
the left leg, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service connected 
facial hernia of the left leg.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service connected 
facial hernia of the left leg.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service connected 
facial hernia of the left leg.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
By a July 2000 rating decision, the RO confirmed and 
continued the 10 percent rating for the fascial hernia of the 
left leg, and denied the service connection claims as not 
well grounded.  However, section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA) provided that cases denied as 
not well grounded after July 14, 1999, may be readjudicated 
upon the request of the claimant or the Secretary's own 
motion.  Accordingly, the RO readjudicated the claims in a 
March 2002 rating decision.  By this decision, the RO once 
again confirmed and continued the 10 percent rating for the 
left leg, but denied service connection on the merits.

With respect to the low back claim, the Board notes that 
service connection was previously denied for this disability 
by rating decisions in June 1996 and February 2000.  Inasmuch 
as the June 1996 rating decision was promulgated prior to 
June 1999, section 7(b) of the VCAA is not applicable.  
Although the March 2000 rating decision was promulgated after 
June 1999, it did not deny the claim on the basis of it being 
not well grounded, but because new and material evidence had 
not been received.  Thus, it appears that section 7(b) would 
be inapplicable to this decision as well.  Consequently, new 
and material evidence must be received in order to consider 
the claim on the merits.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156, 20.1103.  It appears that the RO made an 
implicit determination that new and material evidence had 
been received in that they only addressed the service 
connection issue.  Nevertheless, despite the implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

For the reasons stated below, the issues of entitlement to 
service connection for a left knee disorder and for an 
acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected fascial hernia of the 
left leg is not manifested by moderately severe muscle 
impairment.

3.  The veteran does not currently have a right knee 
disorder.

4.  Service connection was previously denied for a low back 
disorder by rating decisions promulgated in June 1996 and 
February 2000.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.  

5.  The evidence received since the last prior denial of the 
veteran's claim of service connection for a low back disorder 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected fascial hernia of the left leg are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.73, Diagnostic Code 5311 (2005).

2.  Service connection is not warranted for a right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As stated in the Introduction, the VCAA was enacted on 
November 9, 2000, during the pendency of this case.  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters which meet the notification requirements 
of the VCAA, including letters dated in March and June 2001.  
These letters, taken together, noted the enactment of the 
VCAA, addressed the requirements for a grant of service 
connection, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the July 2003 
Statement of the Case (SOC), as well as Supplemental SOCs 
(SSOCs) in July 2003 and January 2004, which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, the SOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159 detailing VA's duties to assist and 
notify.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file, to include 
records from the Social Security Administration (SSA), and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  The veteran was also provided 
with examinations in February 2002 and June 2003.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with the SOC and 
the SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  Moreover, the veteran has 
indicated that he does not want a Board hearing in 
conjunction with this appeal.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Here, the veteran's service-connected fascial hernia of the 
left leg is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311, which provides evaluations for 
disability of Muscle Group XI.  The function of these muscles 
are as follows: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6).  The muscles involved are the posterior and 
lateral crural muscles, and muscles of the calf, which 
includes the (1) triceps surae (gastrocnemius and soleus), 
(2) tibialis posterior, (3) peroneus longus, (4) peroneus 
brevis, (5) flexor hallucis longus, (6) flexor digitorum 
longus, (7) popliteus, and (8) plantaris.

The Board acknowledges that the specific criteria for 
evaluating muscle disabilities, as detailed below, pertains 
primarily to disabilities incurred as a result of shell 
fragment wound(s).  However, there does not appear to be a 
specific Diagnostic Code for evaluating fascial hernia of the 
leg.  Accordingly, the service-connected disability has been 
evaluated as analogous to the criteria found for muscle 
injuries.  See 38 C.F.R. § 4.20 (When an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.).  Nevertheless, the 
Board's focus will be upon whether the veteran satisfies the 
objective findings necessary for an increased rating, rather 
than history found in the service medical records.

Under Diagnostic Code 5311, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 20 percent rating, and a severe injury warrants a 30 
percent rating. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Here, the veteran was accorded multiple examinations which 
evaluated his service-connected fascial hernia of the left 
leg in July 2000, February 2002, and June 2003.  Relevant 
findings contained in these examinations were as follows:

On a July 2000 VA examination, it was noted that the veteran 
walked without any assistance of cane, braces, or crutches.  
There was also no apparent limping or discomfort on 
inspection.  Examination of the left leg itself revealed a 
slight swelling of the left calf muscle with about 0.5 cm 
difference in the circumference of the left calf when 
compared to the right calf.  There was no evidence of bruises 
or ecchymosis, nor was there evidence of acute inflammation 
in regard to hotness, redness, or range of motion.  Sensation 
was intact in both lower extremities and they were equal and 
symmetrical.  Regarding palpation, there was slight 
tenderness on palpation of the left calf, but it was not 
significant.  

A subsequent February 2002 VA examination noted, in part, 
that there was no evidence of significant muscular spasm, 
either right or left.  Inspection of the lateral portion of 
the left calf did not reveal any significant architectural 
deficit such as would be expected with herniation of a 
fascial compartment.  Further, the calf was stable with 
dorsiflexion and plantar flexion.  However, examination was 
limited because of the veteran's post-operative status from a 
total left knee replacement that occurred in December 2001.  
Sensation was intact over both of the distal portions of the 
bilateral lower extremities and deep tendon reflexes of the 
Achilles and plantar responses were normal.  Gait, station, 
and ambulation were unable to be adequately tested because of 
the recent total knee replacement.

Finally, at the most recent VA examination conducted in June 
2003, it was noted that the veteran did not complain of any 
muscular weakness or loss, nor did he complain of any 
muscular aching or pain.  Moreover, it was noted that he did 
not have complaints of muscular cramping, nor limitation of 
activities of daily living, nor instrumental activities of 
daily living, because of muscular weakness, abnormal 
movements, pain, cramping.  In fact, the veteran specifically 
stated that the prior herniation of the calf musculature was 
"no problem at all."  On the examination itself, there was 
no discrepancy in leg length or calf diameter.  There was no 
evidence of tissue loss or loss of any specific muscular 
groups.  No adhesions, no inflammatory signs, and no abnormal 
movements were present.  Inspection of the musculature, both 
at rest as well as with flexion and extension, did not reveal 
any significant architectural deficit, such as would be 
expected with herniation of a fascial compartment.  The 
veteran was able to do heel walking and toe walking without 
difficulty, and was able to do repetitive movements without 
difficulty and without complaints of pain of the musculature.  
Further, the examiner diagnosed past history of fascial 
herniation of the anterior compartment of the left leg 
without current evidence of herniation on this examination, 
and no evidence of muscular dysfunction.  

Initially, the Board acknowledges that there does appear to 
be evidence of lowered threshold of fatigue, which is one of 
the cardinal signs and/or symptoms for a muscle disability as 
defined by 38 C.F.R. § 4.56(d).  However, the criteria for 
the current 10 percent rating (i.e., moderate muscle 
disability) contemplates consistent complaint of one or more 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold for fatigue after average use.  As detailed below, 
none of the other cardinal signs and/or symptoms for a muscle 
disability found at 38 C.F.R. § 4.56(c) are present in this 
case.  

The July 2000 VA examination specifically noted that the 
veteran walked without any assistance of cane, braces or 
crutches, and that there was no apparent limp of discomfort 
on inspection.  While no adequate evaluation could be 
conducted as to gait, station, and/or ambulation on the 
February 2002 VA examination due to the total left knee 
replacement, on the subsequent June 2003 VA examination he 
was able to do heel walking and toe walking without 
difficulty, and he was able to do repetitive movements 
without difficulty and without complaints of pain of the 
musculature.  No abnormal movement was found on this 
examination.  As such, the objective medical evidence does 
not show impairment of coordination and/or uncertainty of 
movement.  

The Board further notes that, in addition to the foregoing, 
the June 2003 VA examination noted that the veteran did not 
complaint of any muscular weakness, nor did he complain of 
any muscular aching or pain.  In fact, the veteran 
specifically stated that the prior herniation of the calf 
musculature was "no problem at all," while the VA examiner 
concluded following the examination that there was no current 
muscle dysfunction of the left leg.  Consequently, the 
competent medical evidence reflects that the service-
connected fascial hernia of the left leg has not resulted in 
the cardinal signs and/or symptoms of fatigue-pain, nor loss 
of power and/or weakness.

In addition, the medical evidence contains no indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  For 
example, there was no evidence of bruises or ecchymosis, nor 
was there evidence of acute inflammation in regard to 
hotness, redness, or range of motion on the July 2000 VA 
examination.  While there was slight tenderness on palpation, 
the examiner stated that it was not significant.  In 
addition, sensation was intact in both lower extremities, and 
they were equal and symmetrical.  Further, even with the 
limitations on evaluation due to the total left knee 
replacement, the February 2002 VA examination found no 
evidence of significant muscular spasm, either right or left, 
and inspection of the lateral portion of the left calf did 
not reveal any significant architectural deficit such as 
would be expected with herniation of a fascial compartment.  
Similar findings were made on inspection of the musculature 
on the subsequent June 2003 VA examination.  Moreover, the 
veteran did not complain of any muscle loss on the June 2003 
VA examination, and the examiner specifically stated that 
there was no current evidence of herniation of the 
examination and/or evidence of muscular dysfunction.

The Board acknowledges that the veteran has contended, to 
include in an August 2002 statement, that he is unable to 
work because of his medical disorders.  However, the record 
reflects that he has attributed this impairment to the 
disabilities for which he is seeking service connection.  As 
noted above, at the June 2003 VA examination he reported that 
he had not experienced limitation of activities of daily 
living, nor instrumental activities of daily living, because 
of muscular weakness, abnormal movements, pain, cramping, and 
that the prior herniation of the calf musculature was "no 
problem at all."  Moreover, as already stated, the June 2003 
VA examiner concluded that there was no current muscle 
dysfunction.  Consequently, the record does not reflect that 
the veteran's service-connected fascial hernia of the left 
leg, in and of itself, has resulted in the inability to keep 
up with work requirements.  

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria of moderately severe 
muscle impairment necessary for a rating in excess of 10 
percent under Diagnostic Code 5311.  Thus, the preponderance 
of the evidence is against the claim, and it must be denied.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In addition, service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Here, the veteran has contended that he developed joint 
problems, to include the right knee, secondary to the 
service-connected fascial herniation of the left leg.  

In reviewing the record, the Board notes that at the time of 
his September 1969 regular army examination, the veteran 
reported a history of broken bones due to a healed fracture 
of the left clavicle, and the 5th metacarpal of the left hand 
1 year earlier.  The facility which performed surgery 
submitted a statement, also dated in September 1969, which 
related that the fracture had healed, and that the veteran 
had excellent use of his hand.  No knee disorder was 
otherwise identified by the veteran at that time, and his 
lower extremities were evaluated as normal on the enlistment 
examination.

The service medical records reflect treatment on various 
occasions for a fascial hernia of the left leg.  In addition, 
records from April 1970 reflect that he was treated for 
complaints of pain in both knees.  However, the veteran's 
lower extremities were again evaluated as normal on his 
October 1971 separation examination, and he stated on this 
examination that he was in good health except for the hernia 
in his leg.  Thereafter, on a January 1972 Statement of 
Medical Condition, he checked the box to indicate there had 
been no change in his medical condition since his last 
separation examination.

The evidence on file includes post-service medical records 
which cover a period from 1972 to 2003, which, among other 
things, reflect that the veteran sought treatment for left 
knee problems beginning in May 1972.  However, these records 
do not appear to contain any findings indicative of treatment 
for right knee problems.  For example, a July 1998 VA medical 
examination found that there was no left knee or left ankle 
abnormalities; a December 1999 VA examination showed his gait 
to be normal, both knees showed no swelling, there was no 
crepitance with flexion, and range of motion was full; and 
the July 2000 VA examination showed complete full range of 
motion of both the knees and ankles.  Moreover, the June 2003 
VA examiner concluded following the evaluation that there was 
no evidence of degenerative changes of the right knee.  No 
other competent medical evidence of a current right knee 
disorder appears to be of record.

In summary, while the veteran's service medical records 
indicate treatment for complaints of bilateral knee pain, no 
chronic knee disability was diagnosed at that time, and his 
lower extremities were clinically evaluated as normal on his 
October 1971 separation examination.  Moreover, the medical 
evidence, particularly the February 2002 VA examination, 
indicates that there is no current right knee disability.  
See 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Therefore, the 
preponderance of the evidence is against the right knee claim 
and it must be denied.

For the reasons detailed in the REMAND portion of this 
decision, the Board has determined that the VA examinations 
accorded to the veteran were insufficient in order to 
properly evaluate his left knee claim.  However, the 
deficiency at to that claim is in regard to the foundation 
for determining the etiology of this current disability.  
Inasmuch as the veteran does not have a current right knee 
disorder confirmed by competent medical evidence, it is 
axiomatic that no opinion regarding the etiology can be 
promulgated.  Thus, the reasons which mandate a remand for 
the left knee claim are not present with respect to his right 
knee claim.

As the preponderance of the evidence is against the veteran's 
increased rating claim, as well as his claim of service 
connection for a right knee disorder, the benefit of the 
doubt doctrine is not for application.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


III.  New and Material Evidence

As mentioned above, service connection was previously denied 
for a low back disorder by rating decisions promulgated in 
June 1996 and February 2000.  He was informed of these 
decisions, including his right to appeal, and he did not 
appeal.  Consequently, these decisions became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).   

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence.  However, these 
changes are applicable only to claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-
45,629 (August 29, 2001).  Here, the veteran's claim was 
filed prior to August 29, 2001, and, as such, these changes 
are not applicable in the instant case.

The evidence on file at the time of the last prior denial 
includes the veteran's contentions, his service medical 
records, and post-service medical records which cover a 
period through 1998.  In pertinent part, the service medical 
records do reflect he was treated in May 1970 for complaints 
of back pain, but that the pain was attributed to prostatic 
congestion, probable early prostatitis.  Moreover, his spine 
was clinically evaluated as normal on his October 1971 
separation examination.  Further, the post-service medical 
records do not indicate treatment for low back problems until 
many years after service.  The record also reflects that, at 
the time of the last prior denial, the veteran asserted that 
his low back disorder developed secondary to his service-
connected fascial hernia of the left leg.

The evidence added to the file since the February 2000 rating 
decision includes additional assertions from the veteran, as 
well as additional post-service medical records which cover a 
period through 2003.  Initially, the Board notes that in his 
assertions, the veteran reiterates his contention that his 
low back disorder developed secondary to his service-
connected fascial hernia of the left leg.  As such assertions 
were previously of record, this evidence is cumulative and 
redundant.  38 C.F.R. § 3.156(a).

With respect to the additional post-service medical records, 
even though these records are "new" to the extent they were 
not previously on file, they are cumulative and redundant to 
the extent they confirm the veteran has a low back disorder.  
Similar evidence was on file at the time of the last prior 
denial.  

The Board notes that the additional medical evidence include 
opinions that addressed the etiology of the low back 
disorder, specifically the February 2002 and June 2003 VA 
examinations.  However, these opinions are against a finding 
that the current low back disorder is directly related to 
active service, to include as secondary to a service-
connected disability.  Specifically, the February 2002 VA 
examiner acknowledged that there was significant degenerative 
disc disease of the lumbar sacral spine, but that this was 
not related to the veteran's herniation of the left calf.  
Further, the examiner opined that was more likely than not 
that the veteran's complaints of lumbar sacral spin pain and 
left knee degenerative changes necessitating a total knee 
replacement were secondary to a motorcycle accident incurred 
prior to the time of his induction into service.  The June 
2003 VA examiner commented that there was no clinical 
evidence that the veteran's fascial herniation of the left 
calf may have been responsible, nor was there any activity 
incurred during the time of active duty that was responsible 
for the veteran's degenerative arthritis, particularly of the 
left knee as well as his previously found degenerative 
changes of the lumbosacral spine.  No competent medical 
evidence has been added to the record which supports the 
veteran's service connection claim, to include as secondary 
to a service-connected disability.

In summary, while medical evidence has been added to the 
record since the last final denial which addresses the 
etiology of the veteran's back disorder, this evidence is 
against the claim.  Therefore, the Board concludes that this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable 
evidence does not "trigger a reopening").

There being no other evidence obtained in conjunction with 
the veteran's application to reopen, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  

Inasmuch as new and material evidence to reopen the veteran's 
claim of service connection for a low back disorder has not 
been received, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board acknowledges that it is denying the veteran's claim 
on a different basis from what was certified as being on 
appeal.  However, pursuant to the holdings of Barnett, supra 
, and Jackson, supra, the Board must still find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Moreover, as 
the RO adjudicated the claim on the merits, it provided the 
veteran with more benefit than he would otherwise be 
entitled.  For example, he was accorded VA medical 
examinations which addressed the etiology of his low back 
disorder, and, under the law, an examination is not required 
in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  Further, even if the Board were to 
find that new and material evidence had been received, the 
service connection claim would be denied on the merits as the 
opinions of both the February 2002 and June 2003 VA medical 
examinations are against a finding that the current low back 
disorder is directly related to active service, to include as 
secondary to a service-connected disability; i.e., the 
preponderance of the evidence is unfavorable.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Consequently, the veteran has not been prejudiced by the 
Board's decision to deny the claim on the basis that new and 
material evidence has not been received.  See Bernard, supra.





ORDER

Entitlement to an increased rating for fascial hernia of the 
left leg, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to the service connected facial 
hernia of the left leg is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.  


REMAND

As with the right knee and low back claims, the veteran has 
contended that he developed both a left knee and an acquired 
psychiatric disorder as secondary to his service-connected 
fascial hernia of the left leg.  For the reasons detailed 
below, the Board concludes that additional development is 
necessary in order to fully and fairly adjudicate these 
claims of secondary service connection.

With respect to the left knee claim, the Board notes that 
there is evidence both in support and against the veteran's 
claim.  The evidence in support of the claim includes a July 
2002 private medical statement from C. E. B., M.D. 
(hereinafter, "Dr. B") who opined that based on the 
veteran's history which he gave, that his knee problem could 
with a reasonable degree of medical certainty have been 
related to or adjunct to the leg injury which he had 
previously sustained in the service which involved some type 
of muscle herniation by his report.  Dr. B stated that an 
extremity injury in this area could potentially be related to 
his knee problem, but that he did not have further records to 
review at this time.  

The evidence against the veteran's claim are the opinions 
promulgated by the February 2002 and June 2003.  The February 
2002 VA examiner opined that there was absolutely no clinical 
evidence that the left herniation of the fascia of the left 
calf could have in any way been responsible for degenerative 
changes of the left knee.  Further, the examiner opined that 
was more likely than not that the veteran's complaints of 
lumbar sacral spin pain and left knee degenerative changes 
necessitating a total knee replacement were secondary to his 
motorcycle accident incurred prior to the time of his 
induction into service.  The June 2003 VA examiner diagnosed, 
in part, known degenerative changes of the left knee, which 
were not related to the veteran's history of muscular 
herniation.  Moreover, the examiner commented that there was 
no clinical evidence that the veteran's fascial herniation of 
the left calf may have been responsible, nor was there any 
activity incurred during the time of active duty that was 
responsible for the veteran's degenerative arthritis, 
particularly of the left knee.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  Here, Dr. B 
indicated that review of additional records was necessary to 
confirm whether the left knee developed secondary to the 
service-connected fascial hernia.  While the February 2002 VA 
examiner indicated he had reviewed the claims file, he 
specified that he had only reviewed one volume of claims file 
and there are currently 3 volumes of such records.  Granted, 
from the placement of the examination report in the claims 
file it appears that there was only one volume in existence 
at that time.  Nevertheless, this still raises the 
possibility that a full and complete review of the claims 
file was not conducted.  Further, the June 2003 VA examiner 
stated that he did not review the claims file, although he 
did review VA medical records which included the February 
2002 VA examination report.

In light of the foregoing, the Board must conclude that no 
competent medical opinion is of record which addresses the 
etiology of the left knee disorder which is based upon both 
an examination of the veteran and a review of his complete 
claims file.  The Board finds that such an examination is 
necessary for a full and fair review of the claim.  
Accordingly, this case must be remanded for such an 
examination.

Turning to the psychiatric disorder claim, the Board notes, 
as an initial matter, that there does not appear to be any 
evidence which directly links such a disability to service.  
No psychiatric problems are indicated by the service medical 
records, and the veteran's psychiatric condition was 
clinically evaluated as normal on his October 1971 separation 
examination.  

The Board acknowledges that the post-service medical records 
contain findings of a current psychiatric disorder.  For 
example, a December 1996 to June 1997 VA hospitalization 
report includes a finding of adjustment disorder with 
anxiety.  Similarly, a September 1997 VA hospitalization 
report includes a finding of adjustment disorder.  
Nevertheless, there does not appear to be any competent 
medical evidence of an acquired psychiatric disorder until 
many years after the veteran's separation from service.  The 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Despite the foregoing, the Board finds that it is unclear 
from the record whether or not the veteran has a current 
psychiatric disorder that developed secondary to his service-
connected fascial hernia of the left leg.  As indicated 
above, he was accorded VA examinations to address his other 
claims of secondary service connection.  Moreover, in a 
December 2005 statement, the veteran's representative noted 
that he had not been provided with a VA examination regarding 
his psychiatric disorder claim, and asserted that such an 
examination was necessary to satisfy the duty to assist.  

Based on the foregoing, the Board finds that it is unclear 
from the medical evidence whether the veteran has a current 
psychiatric disorder secondary to his service-connected 
fascial hernia of the left leg.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board concludes that a remand is 
required in order to accord the veteran an examination that 
addresses the nature and etiology of his purported 
psychiatric disorder.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have provided any recent treatment 
for psychiatric and/or left knee 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
his purported psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  If the veteran is found to 
currently have an acquired psychiatric 
disorder, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the current psychiatric 
disorder is related to the veteran's 
military service, to include his service-
connected fascial hernia of the left leg.  
Further, if the examiner determines that 
the current psychiatric disorder is not 
directly related to either military 
service or the service-connected fascial 
hernia of the left leg, the examiner must 
express an opinion as to whether it is at 
least as likely as not that the 
psychiatric disorder is aggravated by the 
service-connected fascial hernia of the 
left leg.  By aggravation, the Board 
means a permanent increase beyond the 
natural progress of the disability.  

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  

3.  The veteran should also be accorded a 
new examination to determine the etiology 
of his left knee disorder based upon a 
complete review of the claims file.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that all 3 volumes of the claims folder 
was reviewed.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the current left knee disorder was 
caused an/or aggravated by the service-
connected fascial hernia of the left leg.  
By aggravation, the Board means a 
permanent increase beyond the natural 
progress of the disability.  

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished SSOC which addresses all of the evidence 
obtained after the issuance of the last SSOC in January 2004, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


